FILED
                            NOT FOR PUBLICATION                             JUL 18 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



YUBIN ZHANG,                                     No. 07-74403

              Petitioner,                        Agency No. A099-035-753

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted July 12, 2011 **
                               Pasadena, California

Before: O’SCANNLAIN and IKUTA, Circuit Judges, and PIERSOL, Senior
District Judge.***

       Yubin Zhang, a native and citizen of China, petitions for review of the

Bureau of Immigration Appeals’ (“BIA”) orders denying his motion to file a late


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Lawrence L. Piersol, Senior United States District
Judge for the District of South Dakota, sitting by designation.
brief and summarily dismissing his appeal. The facts are known to the parties and

need not be repeated here except to the extent necessary.

      We have jurisdiction to review the BIA’s decision to deny a motion to file

an untimely appeal brief. See Zetino v. Holder, 622 F.3d 1007, 1012 & n.2 (9th

Cir. 2010). The BIA’s order denying Zhang’s motion states: “We find the reason

stated by [Zhang] insufficient for us to accept the untimely brief in our exercise of

discretion.” The absence of a reasoned explanation for denying the motion

prevents us from performing any meaningful appellate review. See Garcia Gomez

v. Gonzales, 498 F.3d 1050, 1051 (9th Cir. 2007) (per curiam). Therefore, we

remand the matter to the BIA for further proceedings consistent with this

disposition.

      PETITION FOR REVIEW GRANTED; REMANDED.




                                          2